DETAILED ACTION
Claims 1-20 are pending.  Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn. 
This action is in response to the amendment filed 5/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
  				Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that Challender et al. fails to teach “the connector comprises a passageway portion that is a static conduit within the body”, because, “Challender et al. have movement of their carrier member 26 relative to their housing 11 to form an open communication between the passageway 16 of male member 10 and passageway 64 of female member 20” is not persuasive. Challender et al. teaches, that the first and second passageway portions are static conduits within their respective bodies, since the surface of 65 and the rightmost end of 24 are static in that these 

    PNG
    media_image1.png
    751
    1173
    media_image1.png
    Greyscale

It is noted that applicant’s valves, see Figure 3, in comparison with Challender, are offset from the main centerline of the bodies.
Since applicant’s arguments are not persuasive and the amendments necessitated the new grounds for rejections, the action is Non-Final.

Election/Restrictions
Claims 3, 4, 8-10, 14, 16 and 18 are withdrawn.
The requirement has been made FINAL.

Drawings
The drawings were received on 1/19/2021 and 1/22/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5-7, 11-13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Challender et al. (US 5492147). 
Regarding claim 1, Challender et al. disclose a tubular coupling (10,20, see Fig.1) comprising: 
a first connector (20) comprising;

   a first volume (within 91)  adjacent to an end of the first passageway portion; and 
   a second volume (81,76) in fluid communication with the first volume (in the connected position); and 
    a first valve (85,80,94) disposed in the first volume of the valve area; and 
a second connector (10) adapted to receive at least a portion (the left part of 63) of the first connector, the second connector comprising,
a body (11,38) defining a second passageway portion (rightmost end of 24, the end of 24 itself does not have any moving components at this surface) and a valve area (within 11,38) and wherein the second passageway portion is a static conduit (fluid passes through 24 and 24 does not move within 11) within the body and wherein, 
the valve area comprises;
    a first volume (within 40) adjacent to an end of the second passageway portion; and 
a second volume (in 17) in fluid communication (when connected) with the first volume; and 
a second valve (31,26) disposed in the first volume of the valve area, wherein the first and second valves are adapted to translate into the second volumes of the first and 

Regarding claim 2, Challender et al. disclose the first valve is adapted to translate from the first volume of the first connector to the second volume of the first connector upon urging the first and second connectors together (as shown in Figure 4).

Regarding claim 5, Challender et al. disclose wherein the first valve comprises a polymer (as shown in Fig. 1, 80 is cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).

Regarding claim 6, Challender et al. disclose the body of at least one of the first and second connectors comprises at least one of a plastic such as a thermoplastic, a thermoset, or a rubber, and a metal (the bodies (90/75 and 11/38), are shown as being made of resin/plastic as shown in Fig. 1, are cross-hatched using the plastic/resin representation of a thick line next to a thin line, MPEP, 37 CFR 1.84 (h), 608.02 IX).
Regarding claim 7, Challender et al. disclose the first and second connectors are adapted to secure to one another via a bayonet connection, an interference fit (56/57 with 91, col. 5,52-59), engageable fasteners, or any combination thereof.



Regarding claim 12, Challender et al. disclose the second passageway portion is disconnected from the external environment (the outer external environment)  when the second valve is disposed in the first volume of the valve area of the second connector (as shown in Figure 1 in the disconnected position).

Regarding claim 13, Challender et al. disclose the first valve is spaced apart from the first passageway portion when the first valve is disposed in the second volume of the valve area of the first connector, and wherein the second valve is spaced apart from the second passageway portion when the second valve is disposed in the second volume of the valve area of the second connector (as shown in Figure 4, the first and second valves are spaced in this manner, the valves do not go into the two passageway portions and therefor are spaced from the passageways).

Regarding claim 15, Challender et al. disclose the body of the first connector comprises: a base portion (75); and an engagement portion (90) extending from the base portion, wherein the engagement portion is adapted to extend coaxial with an engagement portion (50, see Fig. 6) of the second connector, and wherein the base portion is spaced apart from the second connector.

Regarding claim 19, Challender et al. disclose, a first connector (20) comprising: 
a body (75,90) defining a first passageway portion (65, the surface of the passageway at 65) and a valve area (within 75,90), wherein the first passageway portion is a static conduit (fluid passes through 65 and 65 does not move within 75) within the body (the surface of the passageway itself does not have any moving components at this surface 65) and wherein the valve area comprises: 
a first volume (within 91) adjacent to an end of the first passageway portion; and 
a second volume (81) in fluid communication (in the connected positon) with the first volume; and 
a first valve (80,84,85,95,94) disposed in the first volume of the valve area, wherein the first valve is adapted to translate into the second volume when the first connector is coupled with a second connector (10), and wherein the first and second connectors are adapted to be in fluid communication when the first valve is disposed in the second volume of the first connector.

Regarding claim 20, Challender et al. disclose coupling tubulars (10,20) comprising: providing a first connector (20) coupled to a first tubular (62) and a second connector (10) coupled to a second tubular (15), wherein the first connector comprises a body (75,90) defining a first passageway portion (the surface of the passageway itself does not have any moving components at this surface 65) and a valve area (within 
translating the first and second connectors together until a valve (80,85,95,85) within first connector moves from a first volume (within 91) of the valve area of the first connector to a second volume (81) of the valve area and a valve (31,26) within the second connector moves from a first volume (within 41) of the valve area of the second connector to a second volume (within 17) of the valve area; and initiating a fluid flow (col.7,lns. 6-12) through the tubulars.
 	Regarding method claim 20, the device shown by Challender et al. will perform the method as recited in claim 20, during normal operational use of the device. The first and second passageway portions (the surface of 65 and the rightmost end of 24 are static in that these portions have no moving parts).

When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the 892 sheet disclose similar couplings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753